DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 3, 6 and 8 have been cancelled.  Claims 1, 4, 5, 7 and 9-13 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanMaris et al. (US Publication No. 2015/0353942) in view of Jiang et al. (US Publication No. 2015/0299713).
	VanMaris et al. describe a recombinant yeast cell transformed with heterologous nucleic acids encoding ribulose-1,5-biphosphate carboxylase/oxygenase (Rubisco) and phosphoribulokinase (PRK) (abstract; paragraphs [0058]-[0072]).  The recombinant cells may include a molecular chaperone for Rubisco (paragraphs [0072]-[0078]).  The recombinant cells also preferably have deletion or disruption of one or more genes encoding glycerol-3-phosphate dehydrogenase such as GPD1 and/or GPD2 (paragraphs [0092]-[0094]).  The recombinant cell may be a member of the Saccharomyceraceae such as Saccharomyces cerevisiae and can be used to prepare ethanol from a carbon source such as a hydrolyzed starch or lignocellulosic hydrolysate (paragraphs [0056]-[0057], [0090], [0095]).  The recombinant yeast cell may also overexpress one or more heterologous nucleic acids encoding transketolases, transaldolases, ribulose 5-phosphate isomerases and ribulose 5-phosphate 3-epimerases, i.e., enzymes of the non-oxidative branch of the pentose phosphate pathway (paragraph [0104]).  Constitutive, inducible or repressible promoters may be used to direct the transcription of any heterologous structural gene (paragraph [0050]).
	While VanMaris et al. describe the use of a promoter to enhance the expression of a structural gene, that reference does not describe use of a promoter which has a PRK expression ratio anaerobic/aerobic of 2 or more.
Jiang et al. describe the production of heterologous non-catabolic compounds in microbial host cells such as culturing genetically modified microbial host cells which produce non-catabolic compounds more stably depending upon the oxygen conditions of the culturing (abstract).  A DAN1 promoter can be used in genetically modified host cells which produce only limited amounts of non-catabolic compound under aerobic conditions but enhanced amounts of non-catabolic compound under microaerobic conditions (paragraphs [0010]-[0011]).  A DAN1 promoter having SEQ ID NO: 1 is inactive under aerobic conditions but highly active under anaerobic conditions (paragraph [0071]).
	A recombinant yeast cell expressing one or more genes encoding Rubisco, a Rubisco chaperone, PRK, and one or more genes of the non-oxidative pentose phosphate pathway as well as deletion or disruption of a glycerol-3-phosphate dehydrogenase would have been obvious to one of ordinary skill in the art because VanMaris et al. teach each of these genetic manipulations for use in a yeast cell for making ethanol from a carbon source.  It would have been further obvious to one of skill in the art to have used the DAN1 promoter having SEQ ID NO: 1 of Jiang et al. to direct the expression of the PRK gene, and a constitutive promoter to direct the expression of the Rubisco gene, in the recombinant yeast cells of VanMaris et al. because VanMaris et al. teach that any promoter can be applicable in the host cells described therein.  The Jiang DAN1 promoter would reasonably be expected to have a PRK expression ratio anaerobic/aerobic of 2 or more because Jiang et al. teach that the DAN1 promoter having SEQ ID NO: 1 is inactive under aerobic conditions but highly active under anaerobic conditions.

Claims 1, 4, 5, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanMaris et al. (US Publication No. 2015/0353942) in view of Jiang et al. (US Publication No. 2015/0299713) and Picataggio et al. (US Publication No. 2011/0165660).
VanMaris et al. and Jiang et al. have been discussed above.  Those references do not describe a recombinant yeast cell comprising a TAL1, TKL1 or TKL2 gene.
Picataggio et al. describe genetically modified microorganisms that have enhanced fermentation activity such as the production of ethanol from sugars (abstract; Figure 1).  The microorganism can be a yeast transformed with a TKL1, TKL2 or TAL1 gene (paragraphs [0021], [0024], and [0065]).
It would have been obvious to one of ordinary skill in the art to have used a TKL1, TKL2 or TAL1 gene in the recombinant yeast cells of VanMaris/Jiang because VanMaris generally teach the overexpression of any transketolase or transaldolase in the cells described therein and Picataggio et al. teach that any of the TKL1, TKL2 or TAL1 genes can be used in a genetically modified yeast cell for producing ethanol from sugars.

Claims 1, 4, 5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanMaris et al. (US Publication No. 2015/0353942) in view of Jiang et al. (US Publication No. 2015/0299713) and Losordo et al. (US Publication No. 2017/0044577).
	VanMaris et al. and Jiang et al. have been discussed above.  Those references do not describe the use of a corn fiber hydrolysate or a corn stover hydrolysate.
	Losordo et al. describe an integrated cellulosic ethanol and corn ethanol production process by yeast fermentation (abstract).  Corn fiber or corn stover can be used as a carbon source (paragraph [0071]).
	It would have been obvious to one of ordinary skill in the art to have used a corn fiber hydrolysate or a corn stover hydrolysate for conversion to ethanol by the recombinant yeast cells of VanMaris/Jiang because VanMaris generally teach the use of any lignocellulosic hydrolysate in the fermentation methods described therein and corn fiber hydrolysate or corn stover hydrolysate are merely two examples within this broad teaching for producing ethanol from a carbon source.

Response to Arguments
	On page 4 of the response, Applicant has argued that the 103 rejection is inappropriate because “the Office has failed to cite to any portion of Van Maris that specifically 
teaches PRK under the control of a promoter that has a PRK expression ratioanaerobic/aerobic of 2 or more as well as Rubisco under the control of a constitutive promoter.”  And on page 5 of the response, Applicant has argued that “Jiang provides no reason, nor any teaching, suggestion, or motivation for one of ordinary skill in art to have specifically placed PRK under the control of a promoter which has a PRK expression ratioanaerobic/aerobic of 2, while also placing Rubisco under the control of a constitutive promoter as recited by claim 1.”  The arguments are not convincing because VanMaris et al. broadly teach at paragraph [0050] that the heterologous structural genes can be placed under the direction of any constitutive, inducible or repressible promoter.  Jiang et al. describe a DAN1 promoter which is expected to have a PRK expression ratioanaerobic/aerobic of 2 or more because it is inactive under aerobic conditions but highly active under anaerobic conditions.  Thus, a recombinant yeast cell comprising the combination of a PRK gene under the control of a promoter which has a PRK expression ratioanaerobic/aerobic of 2 or more and a Rubisco gene under the control of a constitutive promoter is but one embodiment within the scope of teachings of VanMaris et al. and Jiang et al.
	On page 5 of the response, Applicant has also argued that the 103 rejections are inappropriate because “Jiang relates to the production of heterologous non-catabolic compounds, while Van Maris relates to the catabolic production of ethanol. Jiang is an unrelated area of technology for an unrelated purpose.”  The argument is not convincing because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, VanMaris et al. broadly teach the use of any promoter operably linked to any structural gene and, therefore, it would have been obvious to one of skill in the art to have used the DAN1 promoter having SEQ ID NO: 1 of Jiang et al. in the recombinant yeast cells of VanMaris et al. because VanMaris et al. teach that any promoter can be applicable in the host cells described therein.  See, for example, paragraph [0050] states which teachers the use of constitutive, inducible or repressible promoters to direct the transcription of a structural gene; paragraph [0036] which describes the general use of promoters operably linked to heterologous nucleic acids in expression vectors; paragraph [0048] which describes the general use of promoters operably linked to heterologous structural genes; paragraph [0052] which describes the general use of promoters in expression vectors; and paragraph [0053] which describes the general use of promoters in integration vectors.  Thus, VanMaris et al. is regarded as broadly describing the use of any promoter operably linked to any structural gene.  The Jiang DAN1 promoter would reasonably be expected to have a PRK expression ratio anaerobic/aerobic of 2 or more because Jiang et al. teach that the DAN1 promoter having SEQ ID NO: 1 is inactive under aerobic conditions but highly active under anaerobic conditions.	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,689,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘670 patent recite species within the scope of the present application.  Note in particular Claims 1, 12, 13 and 15 of the ‘670 patent.

Claims 1, 4, 5, 7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,689,670 in view of VanMaris et al. (US Publication No. 2015/0353942), Picataggio et al. (US Publication No. 2011/0165660), Jiang et al. (US Publication No. 2015/0299713) and Losordo et al. (US Publication No. 2017/0044577).
The claims of the ‘670 patent recite species within the scope of the present application with the exception of the recitations of Claims 4, 5, 7, 9 and 11-13.  As explained above, VanMaris et al., Picataggio et al., Jiang et al. and Losordo et al. describe the use of these missing limitations in a recombinant yeast cell.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,186,850 (Application No. 16/858163). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘850 patent recite species within the scope of the present application.  Note in particular Claims 1, 12 and 13 of the ‘850 patent.

Claims 1, 4, 5, 7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,186,850 (Application No. 16/858163) in view of VanMaris et al. (US Publication No. 2015/0353942), Picataggio et al. (US Publication No. 2011/0165660), Jiang et al. (US Publication No. 2015/0299713) and Losordo et al. (US Publication No. 2017/0044577).
The claims of the ‘850 patent recite species within the scope of the present application with the exception of the recitations of Claims 4, 5, 7, 9 and 11-13.  As explained above, VanMaris et al., Picataggio et al., Jiang et al. and Losordo et al. describe the use of these missing limitations in a recombinant yeast cell.

Response to Arguments
No arguments have been presented to rebut the Double Patenting rejections.  Consequently, these rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652